Citation Nr: 1606098	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  10-27 511A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for sleep apnea.  

4.  Whether the reduction of the rating for bilateral hearing loss from 10 percent to noncompensable was proper.

5.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & Veteran's Spouse


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to May 1989.

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2009 and April 2013 rating decisions of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

A hearing was held before the undersigned in December 2015.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration of such evidence.  Additionally, the undersigned held the record open for 30 days to allow the Veteran to submit additional evidence.  He submitted pertinent evidence in January 2016 in conjunction with his claim of service connection for a low back disability without a waiver of initial RO consideration.  The Veteran filed his VA Form 9, Substantive Appeal, with this issue in December 2013.  Therefore, the provisions of 38 U.S.C.A. § 7105(e), which provide for an automatic waiver of initial Agency of Original Jurisdiction (AOJ) review of evidence submitted by a Veteran or his or her representative where a substantive appeal is filed on or after February 2, 2013, apply.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for sleep apnea and an increased rating for bilateral hearing loss are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's low back disability is causally related to his military service.

2.  The evidence is in equipoise as to whether the Veteran's bilateral knee disability is causally related to his military service.

3.  The October 2009 rating decision, which reduced the Veteran's rating for bilateral hearing loss from 10 percent to noncompensable, was made without adequate consideration of pertinent laws and regulations.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for a bilateral knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The October 2009 rating decision reducing the rating of bilateral hearing loss from 10 percent to noncompensable was improper and the 10 percent disability evaluation is restored.  38 C.F.R. §§ 3.105, 3.344 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Notice and Assistance

The Board finds that VA has substantially satisfied the duties to notify and assist regarding the Veteran's claims for service connection.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claims for entitlement to service connection for a low back condition and a bilateral knee condition given the favorable nature of the Board's decision.

Regarding the rating reduction matter, where a reduction results in a reduction of compensation payments, VA must follow certain due process procedures under 38 C.F.R. § 3.105(e).  Here, the reduction did not result in a reduction in payment received, thus, it was not necessary for VA to follow such due process procedures.  In any event, as will be explained below, the Board is restoring the previously assigned 10 percent disability rating, so any lack of compliance with these procedures or with VA's duty to notify and assist is rendered harmless.  

B.  Legal Criteria and Analysis

1.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  
In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

      a.  Low Back Disability

The record contains multiple treatment records showing the Veteran has a low back disability.  For example, an April 2013 MRI from the Jackson Imaging Center reflects an impression of multiple areas of spinal stenosis and bulging discs.  See also November 2011 VA examination report.  A January 2016 letter from the Veteran's private physician, Dr. M.H.Y., reflects diagnoses of lumbar cervical disc herniation and lumbar radicular neuralgia.  Therefore, the first element of the claim of service connection has been met.

The Veteran has reported that his back disability is a result of wear and tear from physical activity he engaged in during thirty years of military service as an infantry soldier and more than five years as a drill sergeant.  See, e.g., June 2004 handwritten letter.

The Veteran's DD Form 214 reflects that he received a Combat Infantryman Badge and a Bronze Star Medal.  His service personnel records show that his military occupational specialties included light weapons infantryman and drill sergeant.  He was a drill sergeant and a platoon sergeant from March 1966 to August 1971, including during his service in Vietnam from April 1968 to March 1969.

A September 1970 service treatment record (STR) indicates the Veteran was hit in the back in a car accident.  He suffered a face laceration.  An October 1978 STR reflects the Veteran was experiencing low back pain, dysuria, and pain in the left testicle.  The assessment was prostatitis.  A January 1980 STR shows the Veteran was treated for complaints of low back pain that radiated.  The assessment was prostatodynia.  The Veteran was again treated in November 1983 for low back pain and dysuria.  He was given a diagnosis of prostatitis.  

The Veteran is competent to testify regarding the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.159(a)(2).  The physical activity the Veteran has described is consistent with the circumstances, conditions, or hardships of his service as an infantryman, platoon sergeant, and drill sergeant, including during his combat service in Vietnam.  38 U.S.C.A. § 1154(b).  Additionally, the record supports that the Veteran was treated for low back pain on several occasions during service.

Therefore, the Board finds that an in-service event is established and that the second element of the claim of service connection for a low back disability has been met.

What remains to be established is that there is a relationship between the Veteran's service and his low back disability.

A January 2016 letter from the Veteran's treating physician, M.H.Y., explains that he has been treating the Veteran since December 1993 and that he has had a lumbar disc condition since 2002.  Dr. M.H.Y. noted that the Veteran reported having pain in his lower back during service as documented by his medical records.  He reported that the Veteran informed him that he served in the military for thirty years as an infantryman and drill sergeant.  In these roles he completed physical fitness training and exercises, including running, jumping, and climbing.  The Veteran reported he had experienced no other injuries to his low back since his discharge from service.  He continued to have recurring pain in his low back which he treated with prescription medication for pain and inflammation.  Dr. M.H.Y. chronicled that the Veteran underwent spinal surgery in May 2015 to alleviate lumbar disc herniation, spinal stenosis, and neuroforaminal stenosis.  He opined that the Veteran's lumbar disc condition stemmed from his thirty years of service in the Army infantry, including his time as a drill sergeant.  He stated that the continual stress to the lumbar spine in these roles resulted in degeneration of the lumbar spine, disc herniation, spinal stenosis, and neuroforaminal stenosis that resulted in lumbar radiculopathy into the left leg and the need for the May 2015 lumbar spine surgery. 

The Board places substantial weight of probative value on this opinion.  It describes the Veteran's low back disability in sufficient detail and reflects an understanding of the circumstances of the Veteran's service.  It also explains the reasoning for the conclusions reached, thus, allowing the Board to make a fully informed evaluation of the underlying medical issue.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

The only other opinion of record is from a November 2011 VA examiner who stated that he could not provide an opinion without resort to mere speculation because of a lack of documented care or pathology for the back other than that reported to be related to prostatitis.  The examiner did not consider the Veteran's competent and credible testimony regarding the circumstances of his service when reaching the conclusion that he could not provide an opinion.  For these reasons, the Board places little weight of probative value on the November 2011 VA examination report.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran's low back disability is related to his service.  Affording the Veteran the benefit of the doubt, service connection for a low back disability is granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      b.  Bilateral Knee Disability

The record reflects the Veteran has a bilateral knee disability.  A June 2009 MRI of the left knee reflects a tear of the medial and lateral menisci, proximal patellar tendinosis, while a September 2008 MRI reflects osteoarthritic degenerative changes.  An October 2009 MRI of the right knee provides an impression of a tear of the posterior horn of the medial meniscus, a tear of both horns of the lateral meniscus, probably degenerative in nature, and proximal patellar tendinosis.  Thus, the first element of the claim of service connection for a bilateral knee disability has been met.

The Veteran has reported that his bilateral knee disability is a result of wear and tear from the physical activity he engaged in during thirty years of military service as an infantry soldier and more than five years as a drill sergeant.  See, e.g., December 2015 Board Hearing Tr. at 10-11.  As with his low back disability, the Board finds these statements to be competent and credible in regards to the bilateral knee disability.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.159(a)(2).  Hence, an in-service event is established and the second element of the claim of service connection for a bilateral knee disability has been met.

The remaining question is whether there is a relationship between the Veteran's service and his bilateral knee disability.

A June 2009 letter from the Veteran's treating physician, M.H.Y., states that the Veteran reported completing thirty years in the Army infantry division and that when he retired he noted having knee pain, but it was not addressed upon separation.  Since service, the Veteran has noted further symptoms of increased swelling-edema, difficulty with extended walking, getting up and down from sitting and/or lying positions, kneeling and squatting.  He opined that the Veteran's bilateral knee disability stemmed from "excessive wear-and-tear to the joints" in conjunction with the Veteran's extensive military service in the infantry and his subsequent development of chronic degenerative osteoarthritis, chondromalacia, and meniscus tears requiring surgery.  

This opinion describes the history of the Veteran's bilateral knee disability in detail and reflects an understanding of the Veteran's service.  It also contains a rationale for the conclusions reached.  Therefore, the Board places substantial weight of probative value on this opinion.  

The record does not contain any contradictory medical opinion regarding the etiology of the Veteran's bilateral knee disability.

The Board concludes that the evidence is at least in equipoise as to whether the Veteran's bilateral knee disability is related to his service.  Affording the Veteran the benefit of the doubt, service connection for a bilateral knee disability is granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Reduction Propriety

Where a rating has been in effect for five years or more, VA benefits recipients are to be afforded certain protections as set forth in 38 C.F.R. § 3.344.  In this case, the Veteran's 10 percent rating was awarded by a June 2004 rating decision and was effective January 20, 2004.  An October 2009 rating decision decreased the Veteran's rating to noncompensable, effective February 11, 2009.  Since the 10 percent rating was in effect for more than five years, the more stringent reduction requirements of 38 C.F.R. § 3.344 apply.  

Section 3.344(a) provides that where an examination indicates improvement, the rating agency must review the entire record of examinations and the medical-industrial history in order to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  If doubt remains, 38 C.F.R. § 3.344(b) provides that after affording due consideration to all the evidence developed, the agency will continue the rating in effect as provided for in that subsection.

"When any change in evaluation is made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examination or use of descriptive terms."  38 C.F.R. § 4.13.

In Brown v. Brown, 5 Vet. App. 413 (1993), the United States Court of Appeals for Veterans Claims (Court) interpreted the provisions of 38 C.F.R. §§ 3.344 and 4.13 to require that in a rating reduction case involving a protected rating, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, not only must it be determined that an improvement in a disability has actually occurred, but also that there has been an improvement in the veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10.  With regard to the burden of proof in cases involving the reduction of a protected rating, the Court held in Brown that VA "was required to establish, by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344(a), that a rating reduction was warranted."  5 Vet. App. at 421.  Where VA "has reduced a veteran's rating without observance of applicable law and regulation, such a rating is void ab initio and the Court will set it aside as 'not in accordance with law.'"  See Brown, 5 Vet. App. at 422.  

Review of the October 2009 rating decision and the June 2010 statement of the case shows that the decision to reduce the Veteran's rating from 10 percent to noncompensable for his bilateral hearing loss was essentially premised on the fact that the Veteran's speech recognition scores had improved since the prior March 2004 QTC-VA examination.  Specifically, in March 2004, the Veteran's speech recognition scores were 76 percent in each ear, while on February 2009 VA examination, they had improved to 84 percent in the right ear and 90 percent in the left ear.  The RO determined that these objective test results failed to show the Veteran's hearing loss warranted a compensable rating under the pertinent rating criteria.  However, the RO did not make a finding as to whether these results showed material improvement, and, if material improvement was established, that it was attained under the ordinary conditions of life.  The RO's failure to demonstrate that the Veteran's bilateral hearing loss had undergone material improvement under the ordinary conditions of life cannot be cured by subsequent examination or action by VA.  Rather, the Board must look only to the evidence of record at the time of the reduction, and determine whether that action was appropriate.

After thorough review of the evidence currently of record, the Board is led to the conclusion that that the reduction of the Veteran's bilateral hearing loss was improper.  Accordingly, the previously assigned 10 percent rating for bilateral hearing loss is restored.  


ORDER

Service connection for a low back disability is granted.

Service connection for a bilateral knee disability is granted.

The reduction in the rating for bilateral hearing loss from 10 percent to noncompensable was not proper, and the 10 percent disability rating is restored.


REMAND

Service Connection for Sleep Apnea

The Veteran also contends that he is entitled to service connection for sleep apnea, to include as a result of his exposure to herbicides during his service in Vietnam.  

At the December 2015 Board hearing, the Veteran testified that since service he has not felt rested after sleeping and that he was always over tired during service.  Id. at 18-19.  The Veteran's spouse testified that she was married to the Veteran during his service and that during that time she observed him snoring and gagging for breath when sleeping.  Board Hearing Tr. at 15.  She also indicated that he currently does not sleep very much and tosses and turns.  Id. at 19.  

The Veteran and his spouse are competent to report the symptoms they have observed during and since service regarding the Veteran's sleep habits.  

A March 2013 private treatment record from Rio Grande Valley Sleep Centers reflects that a sleep study provided an impression that the Veteran had sleep apnea.

The above evidence reflects the Veteran has a diagnosis of sleep apnea, evidence of symptoms during service, and an indication that the symptoms have persisted since service, but there is insufficient competent medical evidence on file for VA to make a decision on the claim.  Additionally, the Veteran served in Vietnam and is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  Although sleep apnea is not a presumptive disability based on exposure to herbicides, the Veteran can still establish service connection for sleep apnea on a direct basis, to include as due to herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Therefore, remand for an examination to assess the etiology of sleep apnea is necessary.  

Bilateral Hearing Loss

The Veteran has testified that his bilateral hearing loss causes him to have trouble hearing people at work and on the telephone.  He has also testified that he cannot hear the sirens of an emergency vehicle if he is driving.  See Board Hearing Tr. at 4-5.  These statements indicate the Veteran' bilateral hearing loss may have increased in severity since the February 2009 VA examination.  Therefore, remand for a new examination to assess the current severity of bilateral hearing loss is necessary.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination regarding the etiology of sleep apnea.  The entire claims file should be made available to the examiner in conjunction with this request.  

The examiner should specifically address the following question:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran has sleep apnea that is related to the Veteran's service, to include his exposure to herbicides therein?

For purposes of this question, the examiner must consider the Veteran's and his spouse's statements regarding observed symptoms during and since the Veteran's service. 

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Schedule the Veteran for a VA audiological evaluation (with audiometric studies and Maryland CNC speech discrimination testing) to determine the current nature and severity of his bilateral hearing loss.  The examiner must review the Veteran's claims file in conjunction with the examination.  The examiner should comment on the nature and extent of any impairment of social and/or occupational functioning due to hearing loss that would be expected given the degree of severity of the disability found.  The examiner must provide a rationale for all opinions expressed.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


